Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 08, 2017

The Court of Appeals hereby passes the following order:

A18A0059. MAURICE CARTER v. THE STATE.

      In 2011, Maurice Carter pled guilty to several offenses, including robbery and
kidnapping. In August 2014, he filed a pro se motion to set aside, alleging that his
judgment of conviction is void due to problems with the arrest warrant and grand jury
proceedings.    He subsequently filed several additional pleadings in the case,
including a February 2016 petition for a writ of mandamus, in which he complained
about the court’s failure to rule on his motion to set aside. On September 29, 2016,
Carter filed a notice of appeal.
      In his notice of appeal, Carter acknowledges that the trial court has not ruled
on his motion to set aside or his petition for mandamus relief. He contends that his
appeal is nevertheless permissible, citing Ciprotti v. State, 187 Ga. App. 61, 63 (1)
(369 SE2d 337) (1988). In Ciprotti, however, the trial court issued a letter advising
the movant that the court would not be ruling on his motion because it had
determined that a nolle prosequi had rendered the motion moot. The movant
appealed, and we concluded that, under the unique circumstances of the case, the
letter constituted a ruling on the motion – namely, a denial on the grounds of
mootness. Id. Here, unlike in Ciprotti, the record does not include any letter
documenting a refusal by the trial court to rule on Carter’s motion. In addition, there
is no letter documenting a refusal by the trial court to rule on Carter’s petition for
mandamus. Consequently, Ciprotti does not give Carter a right of appeal.
      Given the apparent absence of a trial court order, we have nothing to review.
See Amica v. State, 307 Ga. App. 276, 282 (2) (704 SE2d 831) (2010). Accordingly,
this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 09/08/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.